          Case 2:21-cv-01211-DJH Document 8 Filed 07/29/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Darren K Proulx,                                  No. CV-21-01211-PHX-DJH
10                  Plaintiff,                         ORDER
11   v.
12   NRIP LLC,
13                  Defendant.
14
15           This matter is before the Court for administrative review. The Court notes that
16   Plaintiff has failed to file the Notice of Filing-Copyright, Trademark or Patent Information
17   pursuant to 35 U.S.C. § 290 and/or 15 U.S.C § 1116, and Rule 3.1(c) of the Local Rules.
18   The Clerk of Court has issued two notices and set two prior deadlines by which the form
19   should have been filed (Docs. 4, 7). To date, Plaintiff has not complied and the time to do
20   so has passed. Therefore,
21           IT IS ORDERED that no later than August 6, 2021, Plaintiff shall show cause in
22   writing for failure to comply with 35 U.S.C. § 290 and/or 15 U.S.C § 1116, and Rule 3.1(c)
23   of the Local Rules.
24   ///
25   ///
26   ///
27   ///

28   ///
       Case 2:21-cv-01211-DJH Document 8 Filed 07/29/21 Page 2 of 2



 1         Failure to comply with this Order may result in sanctions. If the Plaintiff shows
 2   good cause and files the required form attached to this Order by the deadline, the Court
 3   will automatically discharge and vacate the Order to Show Cause.
 4         Dated this 29th day of July, 2021.
 5
 6
 7
                                                Honorable Diane J. Humetewa
 8                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
